DETAILED ACTION

This office action is in regards to a 371 application filed July 29, 2019 claiming priority to PCT/JP2018/001911 filed January 23, 2018 and foreign application JP2017-018924 filed February 3, 2017.  Claims 3-7 and 9-10 have been amended. Claims 1-10 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 2003-147142 A).
Fujii discloses a polyvinyl chloride resin film comprising 100 parts by weight of a polyvinyl chloride-based resin; 8 parts by weight of the modifier, methyl methacrylate-butadiene-styrene (MBS resin); and 0.5 – 5.0 parts by weight of the lubricants of petroleum resins wherein the composition 
In regards to claim 3, Fujii discloses methyl methacrylate-butadiene-styrene (MBS resin), therefore the rubber component comprises butadiene [0020, 0025].
In regards to claim 4, Fujii discloses 0.5-5.0 parts by weight of petroleum resin lubricants, preferably 1 to 3 parts by weight, and 2 parts by weight of isopropenyltoluene polymer in the non-limiting example 1 [0017, 0025, 0028]. 
In regards to claim 5, Fujii discloses 2 parts by weight of the petroleum resin of isopropenyltoluene polymer (FTR-8100 by Mitsui Chemicals) [0028], therefore since limitation (iv) of instant component C is met by 100 mass% of a molecule with the structural unit of isopropenyltoluene then the limitations of (i) melt viscosity would be met.
In regards to claim 6, Fujii discloses (A) a polyvinyl chloride resin; (B) a modifier, methyl methacrylate-butadiene-styrene (MBS resin); and (C) a lubricant of a petroleum resin of isopropenyltoluene as the instant application, therefore the ratios of densities of (A)/(C) and (B)/(C) would be met [Example 1].
In regards to claims 7 and 10, Fujii discloses a polyvinyl chloride film or sheet formed (i.e., molded) from the resin composition [0025-0026, 0028] of a thickness of 0.15 mm, that it would be obvious to one of ordinary skill that the sheet can be made to a thickness of 1 mm or more by extrusion molding [0023, 0026].
In regards to claim 8, Fujii discloses the polyvinyl chloride resin composition can be formed into a sheet by the non-limiting methods of calendering, extrusion molding, and melt casting [0023] and since Fujii discloses the resin composition (A)-(C) as the instant application meeting the properties of the individual component, one of ordinary skill in the art would find obvious to that the composition can also be injection molded to form articles. 

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (JP 2003-147142 A) in view of Takai et al. (JP 2008-274052 A).
The rejection of Claim 1 is adequately set forth in Paragraph 4 above and is incorporated herein by reference.
Fujii does not disclose the chlorine content in the vinyl chloride-based resin is 60 to 75 mass%.
Takai et al. disclose a chlorinated vinyl chloride resin composition having suppressed quick gelation and improved melt fluidity without deteriorating the transparency of a molded article wherein the chlorinated vinyl chloride resin is comprised of (A) 100 parts by weight of a chlorinated vinyl chloride resin with (B) 2-9 parts by weight of an MBS resin and (C) 0.5-5.0 parts by weight of a ester wax lubricant of ester wax and ethylene-vinyl acetate copolymer providing a molded article having a haze of less or equal to 30% [Abstract]. Takai et al. and Fujii both involve a polyvinyl chloride-based resins, 2-9 parts by weight of MBS resin, and 0.5-5.0 parts by weight of a lubricant, both are concerned with transparency, melt fluidity, and heat-resistance of a molded article, therefore Takai et al. and Fujii would be considered to be in the same field of endeavor to one of ordinary skill in the art.  Takai et al. disclose using chlorinated polyvinyl chloride with a chlorination degree of the chlorinated vinyl chloride preferably 65 to 68% by weight, which is high in heat resistance, good in surface properties, and melt viscosity for processing by injection molding [0012]. Therefore, one of ordinary skill in the art would find obvious to use the chlorinated polyvinyl chloride of Takai et al. to improve the heat-resistance while maintaining transparency and melt viscosity for processability of the resin composition of Fujii.
In regards to claim 9, Takai et al. further disclose the chlorinated vinyl chloride resin composition can be used in the formation of transparent pipe joints [0003-0004].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD GRINSTED/Examiner, Art Unit 1763